Citation Nr: 0010424	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux.

3.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The appellant was a member of the Arkansas Army National 
Guard during the period from 1976 to 1992.  He had verified 
active duty training from June to August 1976.  He had 
verified active duty training in 1987, 1988, 1989, and 1990.  
He had other active duty for training in for periods ranging 
in length of time from 15 to 41 days during most years from 
1977 to 1989.  The exact dates of such active duty for 
training have not been verified for years prior to 1987.  He 
also had periodic inactive duty training during the period 
from 1976 to 1990.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the appellant's disability from hearing loss is 
related to any disease or injury he incurred during a period 
of active duty training or related to an injury incurred 
during a period of inactive duty training.

2.  The record contains no competent medical evidence or 
opinion that the appellant's disability from hiatal hernia 
with gastroesophageal reflux is related to any disease or 
injury he incurred during a period of active duty training or 
related to any injury incurred during inactive duty training.

3.  The record contains no competent medical evidence or 
opinion that the appellant has current disability from a foot 
disorder.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for hiatal 
hernia with esophageal reflux is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The claim of entitlement to service connection for a foot 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  "Active service" includes not 
only active duty in the Armed Forces, but periods of "active 
duty for training" where the appellant was disabled from a 
disease or injury that was incurred in or aggravated in the 
line of duty, or periods of "inactive duty training" where 
the appellant was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101 (21), 
(22), (23), (24) (West 1991).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
hearing loss, hiatal hernia with gastroesophageal reflux, and 
a foot disorder are not well grounded.  Although the RO did 
not specifically state that it denied the appellant's claims 
on the basis that they were not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied such claims on the merits, the Board concludes that 
denying the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in August 1993, in the September 1993 
statement of the case, and in the supplement statements of 
the case dated in May 1997 and December 1999.  The discussion 
below informs the appellant of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the appellant has 
not advised VA of the existence of any particular evidence 
which, if obtained, would render this claim well-grounded.

I.  Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (1999), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The record contains evidence that the appellant has 
disability from hearing loss.  During a VA audiology 
examination in August 1997, the appellant reported a history 
of noise exposure from artillery.  On audiological testing, 
pure tone hearing thresholds in decibels at the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
55
60
LEFT
5
10
5
5
40

Speech discrimination was 90 percent correct in the right ear 
and 94 percent correct in the left ear.  The test results 
were interpreted as showing mild, sensorineural hearing loss 
in the left ear at frequencies above 3,000 hertz and 
moderately severe sensorineural hearing loss in the right ear 
at frequencies above 2,000 hertz.  

In addition to evidence of current hearing loss disability, 
the record contains evidence that the appellant had high 
frequency hearing loss when tested during a service medical 
examination in November 1988, as indicated by the following 
test results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
50
65
LEFT
20
10
5
10
50

An examiner reported a diagnosis of stable, high frequency 
hearing loss and recommended hearing protection.

However, a review of the entire record yields no competent 
medical evidence or opinion that the appellant's current 
disability from hearing loss is related to any disease or 
injury he incurred during a period of active duty for 
training or to an injury incurred during inactive duty 
training.  The recitation of the appellant's history of noise 
exposure, as provided by the appellant, without further 
medical comment by the examiner, does not constitute the 
medical evidence of nexus which is required to support a 
well-grounded claim.  The Board finds that the nexus element 
of the Caluza analysis is not satisfied.  Therefore, the 
Board concludes that the claim for service connection for 
hearing loss is not well grounded.

II.  Hiatal Hernia with Gastroesophageal Reflux

The appellant underwent a VA examination in February 1997 to 
identify and evaluate his claimed disability from hiatal 
hernia with gastroesophageal reflux.  The appellant reported 
that on an unspecified date in 1990, he started to have quite 
a bit a nausea and vomiting.  He had current complaints of 
nausea and vomiting with the same frequency, and burning in 
his chest mostly at bedtime.  He took Tums every night.  He 
told the examiner that he also took medication in the form of 
a green pill at night.  He did not know the name of the 
medication.  An upper gastrointestinal radiographic series 
(UGI) showed gastroesophageal reflux but no hiatal hernia.  
Based on an examination of the appellant and a review of the 
claims folder, the examiner reported a diagnosis of 
gastroesophageal reflux and no hiatal hernia demonstrated.

In a medical history dated in 1988, it was noted that the 
appellant was taking Zantac for a stomach disorder.  Medical 
records and personnel records generated in 1989 show that on 
April 24, 1989, at the commencement of a period of active 
duty for training, the appellant sought treatment for 
symptoms of abdominal pain.  When seen in a private medical 
clinic to which he had been referred, he had complaints of 
occasional abdominal distention and a full feeling.  A UGI 
conducted several days later showed a small, intermittent 
hiatal hernia with mild gastroesophageal reflux.  A physician 
reported that the finding was "very minimal" and was 
"transitory and non-limiting."  In a letter dated in 
November 1989, the same physician reported that it was almost 
certain that the gastroesophageal reflux and hiatal hernia 
had been present prior to April 24, 1989.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion that the 
appellant's disability from hiatal hernia with 
gastroesophageal reflux is related to a disease or injury he 
incurred during his active military service or that the 
digestive disorders are related to an injury he incurred 
during a period of inactive duty training.  Therefore, the 
Board concludes that the claim for service connection for 
hiatal hernia with gastroesophageal reflux is not well 
grounded.

III.  Foot Disorder

The appellant's service medical records and the other records 
contained in the claims folder do not show that he had 
complaints, diagnoses, or treatment of a foot disorder during 
the period of time he was a member of the Arkansas Army 
National Guard.

The appellant underwent a VA orthopedic examination of his 
feet in February 1997.  He complained of pain in the arches 
of his feet which was not relieved by shoe pads which he 
purchased from a drug store.  He told the examiner that he 
wore only tennis shoes, as he could not wear hard sole shoes.  
On examination, there was no functional disability or 
clinical abnormality of the appellant's feet.  The examiner 
reported that the appellant's feet were normal.

The Board has reviewed the entire record and finds no 
evidence which satisfies the first element of the Caluza 
analysis, that is, competent medical evidence of current 
disability from a foot disorder.  Therefore, the Board 
concludes that the claim for service connection for a foot 
disorder is not well grounded.


ORDER

Service connection is denied for hearing loss, hiatal hernia 
with gastroesophageal reflux, and a foot disorder.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


